United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                May 7, 2004

                          FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                        Clerk


                               No. 03-40879



TOM JEFFREY; TRACI JEFFREY;
JESSICA JEFFREY,
                                               Plaintiffs-Appellants,

                                   versus

BOARD OF TRUSTEES OF THE BELLS ISD;
DON DEXHEIMER; RANDY WORKMAN; E.T. PETTIT;
JIM ADLOF; BRIAN HAASE; BRENT ADAMS;
BILLY NEAL, JR.; JOE MOORE; RAY SMITH,
                                        Defendants-Appellees.




            Appeal from the United States District Court
                 For the Eastern District of Texas


                             (4:02-CV-00124)


Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.